EVERETT, Chief Judge
(concurring in the result):
Like the Court of Military Review and the principal opinion, I conclude that appellant was entitled to have the court members consider, on the issue of guilt or innocence, the opinion evidence about his good military character contained in his fitness reports and his service record book. However, rather than relying on the doctrine of harmless error, I rest my decision to affirm on waiver.
After the Government rested, the defense offered in evidence Staff Sergeant Klein’s fitness reports and service record book (defense exhibits A and B for identification). Trial counsel objected to this documentary evidence because, under the Military Rules of Evidence, it was admissible only as to “a pertinent character trait, and general military character” was not relevant on the merits of the case. The military judge then observed “that even if general military character is admissible the Rules of Evidence limit that to opinion or reputation evidence”; and he inquired why *29the defense believed “these documents are admissible under those circumstances.” Defense counsel replied that the defense exhibits contained the opinion of “the reporting senior” as to “the military character of the person being reported on.” Thereupon, this colloquy took place:
MJ: Trial counsel also has the right to cross-examine those witnesses. If you want to call those witnesses for reputation evidence I will consider it.
DC: I can do that as well, sir.
MJ: Well, at this point I will reserve ruling on Defense Exhibits A and B for Identification.
During the direct examination of Captain Richard Mills, the first defense witness, defense counsel asked about his “opportunity to observe” appellant’s work. Trial counsel objected because:
We haven’t yet gotten a ruling on general military character on the merits. You have reserved ruling on the documents, and my understanding is that you are reserving ruling on the issue.
The military judge replied:
Well, at this point I haven’t heard what the opinion is going to relate to, Captain. At this point I don’t even know that we’re getting into general military character. There are other things that this witness might testify about.
Shortly thereafter, defense counsel asked Captain Mills, “Were you able to assess his military integrity?” The witness replied, “I found Sergeant KLEIN to be trustworthy — .” Then the military judge interrupted:
Just a minute here, now. What we’re talking about here is peacefulness. I believe one of the elements relates to deceit, so there may be some question in regard to honesty. I am not going to allow you to get into specifics. Proceed.
Defense counsel next asked Mills, “Could you tell us what your opinion is of Staff Sergeant KLEIN as it relates to his military integrity in a little more detail?” Then this discussion occurred:
MJ: Just a minute, what is that supposed to mean, whether or not he’s truthful?
DC: Yes sir.
MJ: Well, the witness hasn’t testified, and I’m not going to have this witness testify about truthfulness.
Defense counsel asked no further questions of Captain Mills as to appellant’s character.
After four defense witnesses testified about the lack of veracity of Sergeant Daniel Downs, a principal prosecution witness, the military judge announced in an Article 39(a), Uniform Code of Military Justice, 10 U.S.C. § 839(a), session that he was “not going to allow Defense Exhibits A and B” — the fitness reports and service record book. He amplified his ruling in this way:
I think Rules 405 and 404 speak in terms of methods of proving character for an accused in a trial of this nature. Now, I’m willing to give you some leeway in this case. Although the analysis seems to indicate that general military character is not admissible, I’m willing to allow you to offer such evidence ... but ... I will allow an offer of such opinion or reputation type evidence — but I will not allow the factual basis upon which those opinions are being offered. So if you want to do that, I will allow that. Additionally, since Rule 405c allows for affidavits, particularly when they are being offered by the defense, I will allow you to offer that type of reputation or opinion evidence through written documents, but again, not to the extent that is provided in the fitness reports. So I’m willing to give you some leeway, but not to the extent of allowing these documents, and certainly the same will apply in addition to the evidence, character evidence that may be considered pertinent to the offenses in this case; certainly would extend to truth and veracity. If you wanted to offer opinion or reputation evidence in that area, I’m willing to allow that also.
Then, a few minutes later the judge noted:
Now, defense counsel, if this matter should go to the sentencing portion of *30the trial, certainly Defense Exhibits A and B for Identification will be certainly admissible at that point. I think the record has already reflected that Staff Sergeant KLEIN is in the appropriate service uniform with all the awards and decorations, so there’s a great deal of military character being worn on his chest anyway.
Captain Mills was not recalled as a character witness and no further attempt was made by defense counsel to introduce evidence of appellant’s good military character prior to findings. After findings, the documents previously offered by the defense were received in evidence; and Captain Mills and First Sergeant Daniel J. Bradley testified about Klein’s outstanding performance of duty.
As will be apparent from the preceding narrative, the military judge did not categorically exclude evidence of Klein’s good military character. Instead, unlike the trial judges in United States v. McNeil, 17 M.J. 451 (C.M.A. 1984); and United States v. Piatt, 17 M.J. 442 (C.M.A. 1984), he ruled that opinion and reputation evidence of good military character would be admissible. Moreover, he noted that affidavits would be admissible and that he would give leeway to the defense, “but not to the extent of allowing these documents.” The judge apparently was sensitive to some of the concerns expressed later by this Court in United States v. Vandelinder, 20 M.J. 41 (C.M.A. 1985), as to the disposition of fitness reports, service records, and similar documents proffered as defense evidence of good military character.
Since the military judge left the door open for the admission of character evidence but the defense made no further effort to offer such evidence, I believe the issue was waived. In this connection, I note that, when a Goode * response was submitted by the Marine attorney who, at appellant’s request, was assigned to represent him after trial, this lawyer recognized that the judge had not barred the introduction of defense evidence of good military character. In contending that appellant had received ineffective assistance of counsel, he stated:
In addition, the defense would point out that, after the Military Judge initially refused to admit proffered character evidence, trial defense counsel failed to renew his offer thereof. This was consistent with his lackadaisical approach to this whole case.
I am unwilling to assume that the failure of defense counsel demonstrated incompetence on his part, for he may well have concluded that the various medals and decorations worn by Klein at his trial sufficed to demonstrate his good military character to the court members. However, I conclude that, in light of the military judge’s ruling, the failure of the defense counsel to renew the offer of character evidence must, under the circumstances of this case, be construed as a waiver of the issue.

 United States v. Goode, 1 M.J. 3 (C.M.A. 1975).